Citation Nr: 1112377	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-27 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disorder.

2.  Entitlement to service connection for right knee disorder.

3.   Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chronic skin problems.

7.  Entitlement to service connection for psychiatric disorder, to include night sweats.

8.   Entitlement to service connection for a back muscle disorder.

9.  Entitlement to service connection for bilateral shoulder muscle disorder.

10.  Entitlement to service connection for hip pain and weakness.

11.  Entitlement to service connection for weak muscles.

12.  Entitlement to service connection for bilateral ankle disorder.

13.  Entitlement to service connection for weak joints.

14.  Entitlement to service connection for cardiovascular disorder (also claimed as coronary artery disease and history of myocardial infarction).

15.  Entitlement to service connection for peripheral vascular disease.

16.  Entitlement to service connection for lung disorder, claimed as chronic obstructive pulmonary disease and asthma.

17.  Entitlement to service connection for chronic fatigue syndrome.

18.  Entitlement to service connection for alopecia.

19.   Entitlement to service connection for receding gums.

20.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from December 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing held at the RO in November 2010.  Additional evidence was submitted at the hearing, accompanied by a waiver of initial RO consideration of that evidence.

The Board notes that although the Veteran filed a claim seeking service connection for right knee disorder in February 1977, he apparently withdrew that claim in March 1977 before it was adjudicated.  For this reason, the Board has characterized the right knee issue as one not involving a threshold determination of whether new and material evidence is required.

The issues of service connection for right knee disorder, skin disorder, bilateral hearing loss, tinnitus, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides or ionizing radiation in service.

2.  Gastrointestinal disability originated in service.

3.  Left knee disability did not originate in service or until years after service, and is not otherwise related to service.

4.  A back muscle disorder did not originate in service or until years after service, and is not otherwise related to service.

5.  A bilateral shoulder disorder did not originate in service or until years after service, and is not otherwise related to service.

6.  A disorder manifested by hip pain and weakness did not originate in service or until years after service, and is not otherwise related to service.

7.  A disorder manifested by weak muscles did not originate in service or until years after service, and is not otherwise related to service.

8.  Bilateral ankle disability did not originate in service or until years after service, and is not otherwise related to service.

9.  A disorder manifested by weak joints did not originate in service or until years after service, and is not otherwise related to service.

10.  Cardiovascular disability, including coronary artery disease and history of myocardial infarction, did not originate in service or until years after service, and is not otherwise related to service.

11.  Peripheral vascular disease did not originate in service or until years after service, and is not otherwise related to service.

12.  Lung disability did not originate in service or until years after service, and is not otherwise related to service.

13.  Chronic fatigue syndrome did not originate in service or until years after service, and is not otherwise related to service.

14.  Alopecia did not originate in service or until years after service, and is not otherwise related to service.

15.  A disorder manifested by receding gums did not originate in service or until years after service, and is not otherwise related to service.

16.  Erectile dysfunction did not originate in service or until years after service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for gastrointestinal disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 

2.  The criteria for service connection for left knee disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

3.  The criteria for service connection for back muscle disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

4.  The criteria for service connection for bilateral shoulder muscle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

5.  The criteria for service connection for hip pain and weakness are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

6.  The criteria for service connection for weak muscles are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

7.  The criteria for service connection for bilateral ankle disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

8.  The criteria for service connection for weak joints are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

9.  The criteria for service connection for cardiovascular disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

10.  The criteria for service connection for peripheral vascular disease are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

11.  The criteria for service connection for lung disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

12.  The criteria for service connection for chronic fatigue syndrome are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

13.  The criteria for service connection for alopecia are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

14.  The criteria for service connection for receding gums are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

15.  The criteria for service connection for erectile dysfunction are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he was exposed to some type of chemicals while on guard duty at the Charleston Naval Weapons Station, possibly including herbicides.  He recalls being present when a barrel containing an unknown substance fell to the dock and broke apart.  He also recalls noticing an unknown substance leaking from a bunker, and waiting in the area until a hazardous materials team responded.  He also contends that his duties included guarding Polaris missiles, and that he therefore may have been exposed to ionizing radiation; he testified that he was not issued an exposure badge.  The Veteran maintains that his claimed disorders began during service and have continued since that time.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection, generally, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and 
(3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

In addition, certain chronic diseases, such as arthritis and cardiovascular disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, type II diabetes, Hodgkin's disease, ischemic heart disease, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332 (Dec. 27, 2010). 

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device, or presence at certain gaseous diffusion plants during certain periods.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d).

The second avenue for service connection is through 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service connected if VA's Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that 
(1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

The third avenue for service connection is through medical evidence showing that exposure to ionizing radiation in service actually caused the claimed disorder.  See Combee 34 F.3d at 1042.

Service Connection Analysis

1.   Gastrointestinal Disability

After reviewing the evidence on file, the Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current gastrointestinal disability is related to service.  The service treatment records show that the Veteran was treated in March 1976 for irritation to his stomach lining from lack of food and the intake of aspirin.  At his discharge examination, he reported a history of frequent indigestion and esophagitis. 

When treated by VA in 1978, the Veteran complained of chronic indigestion for the prior two years, which was improved with Maalox.  An upper gastrointestinal series showed probable functional intestinal motility disorder with rapid transit and slightly spastic duodenal bulb.  Post-service VA and private treatment records since 1998 document continued treatment for gastrointestinal disorders including reflux and gastritis. The Veteran consistently reported that his symptoms began in the 1970s.

In this case, the Veteran currently demonstrates the same gastrointestinal symptoms as reported in service.  Within two years of his discharge, he was seen for similar symptoms and found to have gastrointestinal abnormalities on diagnostic testing. He has testified that he continued to experience gastrointestinal symptoms since service, and the Board finds his testimony to be credible and supported by the evidence of record.  

Although there is no medical opinion on file addressing the etiology of the Veteran's gastrointestinal disorder, the Board points out that such an opinion is not required in all cases to establish service connection.  See generally, 38 U.S.C.A. § 1154(a).  In this particular case, the fact that the same symptoms shown in service are present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to establish that the Veteran's current gastrointestinal disorder is etiologically related to service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms that to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).

Accordingly, the Board finds that the evidence is at least in equipoise as to whether his gastrointestinal disability is etiologically related to service.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for gastrointestinal disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
2.  Left knee, back muscle, bilateral shoulder muscle, hip pain and weakness, weak muscles, weak joints, bilateral ankle disorders

The Veteran contends and has testified that he experienced symptoms involving his left knee, back, shoulders, hips and ankles in service, and that the symptoms were caused by his proximity to unknown chemicals, or from nuclear weapons he guarded at his duty station.

The Board first points out that none of the claimed disorders are radiogenic disease, or are subject to service connection on herbicides or ionizing radiation bases.  In any event, the Board finds that the evidence does not establish that the Veteran was exposed in service to herbicides, to other chemicals, or to ionizing radiation.  His service personnel records show he served as a guard at the Charleston Naval Weapons Station, and that he was qualified to guard nuclear weapons.  He testified, however, that he never was issued a radiation badge, suggesting that his duties actually did not include close proximity to nuclear weapons.

The service personnel and treatment records do not mention any exposure to chemicals in service.  The Veteran himself does not contend that he came into direct contact with any chemical.  Rather, he only indicates that he was in the area when such chemicals were exposed.  The National Personnel Records Center, in March 2008, indicated that there was no record of any exposure of the Veteran to herbicides.  

Although the Veteran is competent to report seeing liquid coming out of a barrel or from a bunker, he is not competent to identify the substances at issue.  In fact, he acknowledges that he does not know the nature of the fluids, and can only speculate as to the identity of the liquids.  Again, the Veteran does not claim to have been in direct contact with the fluids.  Given the absence of any indication in the record that the Veteran came into contact with any chemicals, including herbicides, or that he was in proximity to Polaris missiles, the Board finds that he was not exposed to chemicals or to ionizing radiation during service. 

The service treatment records themselves show that in December 1974, he complained of right ankle pain, which was found to be caused by a small sore, and not an orthopedic or neurologic condition.  In March 1976, he complained of a three-day history of soreness and aching all over; he was diagnosed as having strep throat with flu syndrome, and those symptoms were not thereafter reported again.  The service treatment records are otherwise silent for any reference to pertinent muscle or joint complaints.  In short, the service treatment records do not establish the presence of any muscle or joint disorder, and at most show generalized muscle aches from the flu.

Nor is there any post-service evidence of the claimed disorders until decades after service.  When seen by VA in 1978, the Veteran exhibited no loss of muscular integrity, and his strength was normal.  No pertinent joint or muscle complaints or findings were recorded.  The first medical evidence of the claimed disorders start in 1998.  Private and VA treatment records for 1998 through 2010 document complaints of body aches affecting the left knee, back, shoulders, elbows, and wrists.  The Veteran reported that the weakness in his legs began in the 1990s.  The diagnoses included polyarthritis and shoulder and knee osteoarthritis.   None of the treatment records suggest that any of the complaints originated in or as a result of service, or that they originated within a year of service discharge.

In short, there is no competent or credible evidence of any of the claimed disorders in service, and no competent or credible evidence of the claimed disorders until decades after service.  Moreover, there is no competent evidence linking any of the claimed disorders to service.   Although the Veteran himself alleges that he developed the claimed disorders in service and has experienced symptoms since service, the Board finds his account to lack credibility.  First, the service treatment records are silent for any reference to the types of disorders he now claims.  Although the lack of contemporaneous service treatment records, by itself, is typically not a legally sufficient basis to question the credibility of an account, see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), in this case it is not only the absence of any mention in the service records of the varied complaints, but the absence of such complaints even shortly after service when the Veteran was seen by VA in 1978.  Those records made specific findings as to factors such as strength and muscle integrity, and no pertinent abnormalities were either reported or found at that time.  The Board finds this undercuts the credibility of the Veteran's account of having the symptoms continuously since service.  

Also undermining his credibility is the absence of any medical records documenting complaints or findings of the disorders at issue until decades after service.  A significant lapse in time between service and evidence of post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this case, the Board finds that the considerable gap in time between service and when the veteran first mentioned his problems decades later militates against the probative value of the veteran's account of his symptoms prior to 1998.  The Board has considered the Veteran's explanation that he did not have insurance to be able to seek treatment, but points out that he clearly knew he could seek treatment at VA medical facilities.  His only explanation for not doing so was that the VA facilities were a "bad, bad joke."  He nevertheless knew he had access to medical treatment, and the fact that he did not avail himself of it despite purportedly enduring multiple joint and muscle complaints strongly suggests he was not experiencing such complaints.  

The Board accordingly finds his account concerning the occurrence of the disorders at issue prior to 1998 lacks credibility.  To the extent he nevertheless is offering his own opinion as to the etiology of the disorders, the U.S. Court of Appeals for the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service or to service-connected disability in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the United States Court of Appeals for Veterans Claims categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").  In the Board's opinion, however, the matter of whether any current muscle or joint symptoms, particularly given their multifactorial nature, is clearly a matter that is far removed from the realm of lay expertise.

In sum, there is no competent or credible evidence of the claimed disorders in service or until decades after service, or linking such disabilities to service.  As the preponderance of the evidence is against the claims, the claims for service connection for left knee disability, back muscle disability, bilateral shoulder muscle disability, hip pain and weakness, weak muscles, weak joints, and bilateral ankle disability are denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

3.  Lung disorder and chronic fatigue syndrome

The Veteran contends that his lung disorder and chronic fatigue syndrome were manifested in service by shortness of breath.  He believes the disorders were caused by exposure to chemicals or ionizing radiation.   

The Board points out that none of the Veteran's lung disorders shown in the record, or his chronic fatigue syndrome, are radiogenic disease, or are subject to service connection on herbicides or ionizing radiation bases.  In any event, and as already discussed in the preceding section, the evidence does not establish that the Veteran was exposed in service to herbicides, to other chemicals, or to ionizing radiation.

The service treatment records are silent for any complaints or finding of a lung disorder, shortness of breath, or chronic fatigue syndrome.  They do show that in May 1976, he was determined to be a purified protein derivative (PPD) converter, with a known childhood history of exposure to tuberculosis, and that he was placed on Isonaizid therapy.  His chest X-ray studies in service were, however, negative for any abnormalities, and he was never diagnosed with tuberculosis or any lung disorder.

The Veteran sought treatment at a VA medical center in 1978, at which time he did not report any shortness of breath or other lung problems.  Evaluation of his pulmonary system was negative for any identified abnormalities, and chest X-ray studies were normal.  It was not until 1998 and thereafter that medical evidence  documented the presence of lung disorders including emphysema and chronic obstructive pulmonary disease, as well as chronic fatigue syndrome.  To his clinicians, the Veteran reported working from 1989 to 2004 in the commercial cleaning business, with a 30-year smoking history of 2 to 3 packs per day.  None of the medical records suggest the presence of tuberculosis.

The Board first points out that, with respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the Veteran's current lung disorder, service connection may not be granted on the basis of tobacco use even if such tobacco use began in service.  See 38 U.S.C.A. § 1103 (West 2002).     

The Board next points out that although the Veteran contends he experienced symptoms including shortness of breath in service, this is not shown in the records.  The credibility of his account of shortness of breath or other pulmonary symptoms and fatigue is further undermined by the clinical VA findings in 1978 showing normal evaluation of the lungs, and by the absence of any treatment for lung problems or fatigue until decades after service.  None of the treatment records suggest that the Veteran's lung disorders or his chronic fatigue syndrome originated in service.

In short, there is no competent or credible evidence of lung disability or chronic fatigue syndrome in service, and no competent or credible evidence of such disorders until decades after service.  Nor is there competent evidence linking any lung disorder or chronic fatigue syndrome to service.  The Veteran himself alleges that he developed lung problems and chronic fatigue in service, and has experienced symptoms since that time.  The Board finds his account to lack credibility.  The service treatment records are silent for any reference to lung problems or chronic fatigue.  Coupled with the absence of such complaints or findings is the absence of any pertinent complaints or findings even shortly after service when the Veteran was seen by VA in 1978.  Those records made specific findings as to the lungs, and no pertinent abnormalities were either reported or found at that time.  This undercuts the credibility of the Veteran's account of having the symptoms continuously since service.  

Further undermining his credibility is the absence of any medical records documenting complaints or findings of the disorders at issue until decades after service.  The Board finds this significant lapse in time between service and evidence of post-service medical treatment to be particularly probative concerning the lack of credibility of the Veteran's account. See Maxson, supra.  Again, the Board has considered the Veteran's explanation concerning the lack of insurance, but points out again that he clearly knew he could seek treatment at VA medical facilities.  The fact that he did not avail himself of VA treatment despite purportedly having breathing problems and fatigue suggests he was not experiencing such complaints as now contended.  

The Board accordingly finds his account concerning the occurrence of lung problems and fatigue prior to 1998 lacks credibility.  To the extent he nevertheless is offering his own opinion as to the etiology of the disorders, the matter of whether any current lung disorder or chronic fatigue is due to service, particularly given the nonobservable and multifactorial nature of such disorders, is a matter that is removed from the realm of lay expertise.

In sum, there is no competent or credible evidence of lung disability or chronic fatigue in service or until decades after service, or linking such disabilities to service.  As the preponderance of the evidence is against the claims, the claims for service connection for lung disability and chronic fatigue syndrome are denied. 38 U.S.C.A. § 5107; Gilbert, supra. 

4.  Cardiovascular disorder and Peripheral Vascular Disease

As with the other disorders, the Veteran contends that his cardiovascular disability and peripheral vascular disease were caused by exposure to chemicals or ionizing radiation.  He believes the peripheral vascular disease was manifested in service by hip pain.

Peripheral vascular disease is not a radiogenic disease, and is not subject to service connection on herbicides or ionizing radiation bases.  The Veteran's cardiovascular maladies include ischemic heart disease, which is now a disease subject to presumptive service connection on an herbicides basis.  The Board again points out, however, that the evidence does not establish that the Veteran was exposed in service to herbicides.  He acknowledges that he does not know if herbicides were present in any of the containers he guarded, and the National Personnel Records Center has indicated that there is no record of any exposure of the Veteran to herbicides.  Service connection for ischemic heart disease on a presumptive basis therefore is not warranted.

The service treatment records are silent for any reference to cardiovascular or peripheral vascular complaints.  As already discussed, they are also silent for hip complaints.  Chest X-ray studies in service were normal.  

Following service, the Veteran was treated at a VA facility in 1978.  At that time, review of his cardiovascular system was negative for any abnormalities.  An electrocardiogram was read as normal, and a chest X-ray study was negative for any abnormalities.

Thereafter, the record is silent for any further reference to cardiovascular or peripheral vascular problems until around 2001, when the Veteran underwent surgery for peripheral vascular disease.  Subsequent records also document treatment for cardiovascular disease, including coronary artery disease and ischemic heart disease.

The record is devoid of competent or credible evidence of cardiovascular or peripheral vascular disease in service, and of competent or credible evidence of the disorders until decades after service.  Moreover, there is no competent evidence linking either of the disorders to service.  Although the Veteran alleges that he had hip pain in service which was a manifestation of peripheral vascular disease, his account lacks credibility.  The service treatment records are silent for any reference to hip pain, as already discussed in a prior section.  Nor was a hip problem reported or found when evaluated by VA in 1978.  This undercuts the credibility of the Veteran's account.  

In addition, there is no evidence of cardiovascular or peripheral vascular disease until decades after service.  This significant lapse in time since service weighs against the claim.
 
The Board accordingly finds his account concerning the occurrence of the disorders at issue prior to 1998 lacks credibility.  To the extent he nevertheless is offering his own opinion as to the etiology of the disorders, the Board finds that the matter of the etiology of cardiovascular or peripheral vascular disease, which are both typically determined through diagnostic studies, is not something within the ken of a layperson.  For those types of complex diseases, medical opinion evidence is required, and there is no indication that the Veteran has such education, training or experience.

In sum, there is no competent or credible evidence of the claimed disorders in service or until decades after service, or linking such disabilities to service.  As the preponderance of the evidence is against the claims, the claims for service connection for cardiovascular and peripheral vascular disease are denied. 38 U.S.C.A. § 5107; Gilbert, supra. 


5.  Gum retraction

The Veteran contends that he first noticed gum problems in service.  The Board points out that the gum problems for which the Veteran seeks service connection are not the type that are either radiogenic, or subject to service connection on an herbicide or ionizing radiation basis.

The service dental records, while showing routine dental treatment, are silent for any gum complaints or abnormalities.  After service, the Veteran was seen by VA in 1978, at which time his dentition was shown to be in moderate repair, with gingival laceration following a recent blow to his jaw with a tire iron.

In this case, the Board finds the Veteran's account of treatment in service for gum problems to be contradicted by service dental records which do not record such treatment or document gum problems.  The dental records undermine the credibility of the Veteran's account.  Moreover, although gum problems were noted just two years after service, they were noted in the context of a 1978 injury to the mouth with a tire iron.  The Veteran did not mention any prior gum problems at that time.

In short, there is no credible evidence of gum problems in service, and no post-service evidence of gum problems until a post-service injury in 1978.  Further, given the clear damage caused during the 1978 assault, the Board finds that the Veteran's current opinion concerning the origin of the current gum problems lacks competency.  At this point, a determination of the etiology of the gum problems requires medical training.  As already noted, the Veteran does not possess such education, training or experience.  

Given the absence of credible evidence of gum disability in service or competent evidence linking any current gum disorder to service, the Board finds that the preponderance of the evidence is against the claim, and that service connection for gum retraction is denied.

6.   Erectile dysfunction

The service treatment records are silent for any reference to erectile dysfunction.  The Veteran does not contend that he had such problems in service.

The post-service private and VA treatment records, which cover 1978, and the period from 1998 through 2010, are silent for any complaints or finding of erectile dysfunction.  The records do show complaints of and treatment for benign prostatic hypertrophy, with urinary hesitancy and nocturia.

In this case, there is no medical evidence of erectile dysfunction.  The Board notes that for some disorders, a layperson such as the Veteran is competent to offer a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even when a disorder requires medical training for a diagnosis, a Veteran is usually competent to report his observations of symptoms such as lack of erectile function. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Presumably, the Veteran believes he currently has erectile dysfunction, although he did not present any relevant testimony on the matter.  The Board finds, however, that even assuming the Veteran is himself capable of diagnosing the disorder, or at least the symptoms thereof, the Board finds that any such self-diagnosis lacks credibility in this case.  In this regard, the Board points out that although the Veteran is clearly comfortable with reporting complaints relating to his genitourinary system, as evident from the records pertaining to treatment for benign prostatic hypertrophy, he has not reported or been found to have erectile dysfunction.  The Board would have expected at least some mention of such a significant problem to his treating providers at some point.  The Board also notes that neither he nor his spouse testified concerning any erectile dysfunction at the hearing.

Given the absence of any mention in the voluminous medical records on file of erectile dysfunction, the Board finds the Veteran's statements concerning the existence of such a disorder to lack credibility.

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of such claimed disability.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Given the absence of credible evidence that the Veteran has, or at any point has had erectile dysfunction, the Board finds that the preponderance of the evidence is against the claim.  The claim of service connection for erectile dysfunction is denied.

7.  Alopecia

The service treatment records are silent for any reference to hair loss on any part of the Veteran's body.

When evaluated by VA in 1978, his clinicians specifically noted the presence of normal hair distribution; he neither complained of hair loss at the time, nor was found to have hair loss. 

Subsequent private and VA records for 1998 to 2010 are silent for specific reference to alopecia.  At his hearing, however, the Veteran testified as to the loss of hair on his head, legs, and genitals.

Even assuming the Veteran does have loss of hair as claimed, the record is devoid of competent or credible evidence of alopecia in service or until decades after service.  The Veteran contends that he first noticed the hair loss in service.  The Board finds his account to lack credibility, given that not only are the service medical records silent for any complaints of hair loss, but when examined in 1978 after service, his hair distribution was described as normal.  It was not until decades after service that the Veteran first suggested he had abnormal hair loss.  This significant lapse in time since service weighs against the claim.

Moreover, there is no competent evidence linking any alopecia to service.  The only evidence linking the alopecia to service consists of the Veteran's own statements.  The Board has already determined that his account of alopecia in service and prior to 1998 lacks credibility.  Although hair loss could be a disorder capable of lay observation, the matter of the actual etiology of the disorder is not, particularly where continuity of symptoms is not shown.  This is also true given that the Veteran's account of exposure to chemicals or radiation in service is not shown.  In the absence of any identifiable event, the Board finds that the Veteran is not competent to relate his hair loss to service, and that the origin of alopecia in such a case requires medical expertise. 

In sum, there is no competent or credible evidence of alopecia in service or until decades after service, or linking such disability to service.  As the preponderance of the evidence is against the claim, the claims for service connection for alopecia is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In this case, the Veteran was provided with 38 U.S.C.A. § 5103-compliant notice in March and April 2008, prior to the August 2008 rating decision from which this case originates.  The notice advised him of the information and evidence necessary to substantiate his claims, including as to the initial rating and effective date to be assigned in the event his claims were successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice also advised the Veteran of the respective responsibilities of him and VA in obtaining evidence in connection with 

the claims.  Based on the procedural history of this case, it is the conclusion of the Board that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist a veteran, the record shows that all sources of records identified by the Veteran or otherwise indicated by the record were obtained, or provided by the Veteran himself.  Those records consist of service and VA treatment records, as well as private treatment records.  There is no indication of the existence of any outstanding medical records.

The record shows that the Veteran has not been afforded VA examinations in connection with his claims.  As explained in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

As explained in detail in the prior sections, for each of the disorders at issue, there is no competent or credible evidence establishing that an event, injury or disease occurred in service or within an applicable presumptive period.  The Board has found as fact that the Veteran was not exposed to radiation, herbicides, or other chemicals in service.  The Board has also determined that he did not have the disorders at issue (except gastrointestinal disability) in service or within one year of his discharge.  Consequently, a VA examination with respect to the claimed disorders was not necessary.  For these reasons, the Board finds that VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A.  


In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  For these reasons, the Veteran has not been prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

Service connection for gastrointestinal disability is granted.

Service connection for left knee disorder is denied.

Service connection for a back muscle disorder is denied.

Service connection for bilateral shoulder muscle disorder is denied.

Service connection for hip pain and weakness is denied.

Service connection for weak muscles is denied.

Service connection for bilateral ankle disorder is denied.

Service connection for weak joints is denied.

Service connection for cardiovascular disorder (also claimed as coronary artery disease and history of myocardial infarction) is denied.

Service connection for peripheral vascular disease is denied.

Service connection for lung disorder, claimed as chronic obstructive pulmonary disease and asthma, is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for alopecia is denied.

Service connection for receding gums is denied.

Service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that he developed hearing loss and tinnitus as the result of noise exposure in service.  His claimed noise exposure includes firing weapons at firing ranges, as well as recoilless rifles during infantry training.  He contends that he first noticed hearing loss and tinnitus in service, and has experienced those problems since that time.

The service treatment records show that at service entrance, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
NT
10
LEFT
10
5
5
NT
35


Audiometric testing at discharge revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
10
15
LEFT
15
5
0
10
15

The entrance audiometric evaluation demonstrated hearing loss at the 4000 hertz range in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that the threshold for normal hearing is 0 to 20 decibels).  The presumption that the Veteran was in sound condition as to that ear consequently does not apply.  The discharge examination contains audiometric findings reflecting an upward shift in tested thresholds for the 500 hertz range, but not for the other ranges.  It consequently is unclear whether left ear hearing loss was aggravated during service.  

As for the right ear, no hearing loss was evident at service entrance.  As with the left ear, the discharge examination contains audiometric findings reflecting an upward shift in tested thresholds for one range (4000 hertz range), but not for the other ranges.

The post-service evidence includes the report of a private October 2010 audiogram of the Veteran which appears to show that he currently has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The audiologist noted the Veteran's report of decreased auditory acuity in service as well as "noises" in his ears during the same time.

Given that audiometric findings in service were suggestive of the possibility that the Veteran's left ear hearing loss underwent worsening by the time of discharge, and that hearing loss might have begun in the right ear during the same time, and as the Veteran appears to currently have a bilateral hearing loss disability, the Board finds that a VA examination is necessary in this case.  The Veteran has not yet been afforded such an examination with respect to his hearing loss.

With respect to tinnitus, the Veteran contends that he experienced that disorder in service and thereafter.  VA treatment records for 1978, however, show that he denied tinnitus at that time.  The October 2010 audiologic examination suggests that he currently has tinnitus.  Under the circumstances, the Board finds that a VA examination of the tinnitus is necessary as well.

Turning to the right knee disability, the service treatment records show that in November 1976, the Veteran complained of a right knee injury; he was diagnosed as having a right knee strain with a possible tendon strain.  The knee was casted until the next month. The post-service records show that he currently has osteoarthritis in the right knee.  At his hearing, the Veteran testified that he had experienced soreness and instability in the knee since service.  The Veteran has not been afforded a VA examination addressing the etiology of his knee disorder.  Given the findings in service, the current present of right knee disability and the Veteran's account of symptoms since service, the Board finds that such an examination is necessary.

With respect to skin disability, the Veteran contends that he developed some type of skin problem in service he identifies as "sun poisoning."  The service treatment records are silent for reference to "sun poisoning", but do show that in December 1974, he was found to manifest a small sore on his right ankle.

The post-service medical records are silent for any documentation of skin problems.  In 2010, however, he reported experiencing skin problems while at home.  At his hearing, he testified to the skin problems he has experienced since service.  The Board finds that under the circumstances, the Veteran should be afforded a VA examination addressing the nature and etiology of his claimed skin disorder.

With respect to psychiatric disability, including night sweats, the service treatment records are silent for any reference to pertinent complaints.  Within two years of service, however, and decades before he filed a claim seeking service connection for psychiatric disability, the Veteran reported to VA clinicians in 1978, that he had experienced chronic indigestion for the prior two years due to stress.  Diagnostic testing showed probable functional intestinal motility disorder.

Subsequent private and VA records since 1998 document treatment for psychiatric problems including depression and anxiety that he reported began at age 22.

Given the proximity of his first report of psychiatric problems to service, and particularly as his gastrointestinal problems (for which service connection is now in effect) in 1978 appear to have had a possible psychiatric component, the Board believes a VA examination is necessary to determine the etiology of the psychiatric disorder.

Accordingly, the issues of service connection for right knee disorder, skin disorder, bilateral hearing loss, tinnitus, and psychiatric disorder are REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of right and left ear hearing loss, and the nature and etiology of any tinnitus.  All indicated studies should be performed.  
	
With respect to the Veteran's right ear hearing loss, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service or was present within one year of his discharge therefrom.  
	
With respect to any tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.
	
With respect to any left ear hearing loss, the examiner should respond to each of the following:
	A. Is it at least as likely as not that any currently present left ear hearing loss underwent chronic worsening during the Veteran's period of service?
	B.  If yes, is it clear and unmistakable that any increase in severity during service was due to the natural progress of the condition?

The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

2.  The RO/AMC should also schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's right knee disorder.  All indicated studies should be performed.  With respect to each right knee disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service or was present within one year of his discharge therefrom.  The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's skin disability.  All indicated studies should be performed.  With respect to any skin disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

4.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of the Veteran's psychiatric disability, to include night sweats.  All indicated studies should be performed.  With respect to each psychiatric disorder identified (including any manifested by night sweats), the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, or was caused or chronically worsened by the Veteran's service-connected gastrointestinal disability.  The rationale for any opinions offered should be provided. The Veteran's claims files should be made available to the examiner. 

5.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


